Citation Nr: 0024652	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  99-08 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependent's Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	American Defenders of Bataan 
and Corregidor, Inc.


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died in February 1998, had active service 
from June 1939 to May 1946, and from July 1949 to October 
1962.  The appellant is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1999 rating decision, in which the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied claims for service connection 
for the cause of the veteran's death and eligibility to 
Dependent's Educational Assistance under 38 U.S.C.A. Chapter 
35.  The St. Petersburg, Florida, RO currently has 
jurisdiction over the appeal.

The Board notes that the appellant filed her tobacco use 
claim in April 1998.  The current legislative prohibition of 
service connection awards for death or disability 
attributable to tobacco use during active service only 
pertains to claims filed on or after June 9, 1998.  See 
Internal Revenue Service Restructuring and Reform Act of 
1998. Pub. L. No. 105-206, 112 Stat. 865, § 8202 (1998) (now 
codified at 38 U.S.C.A. § 1103 (West Supp. 1999).  As such, 
the current legislative prohibition has no effect on the 
disposition of this appeal.


FINDINGS OF FACT

1.  The veteran died on February [reacted], 1998 with an immediate 
cause of death of emphysema due to (or as a consequence of) 
smoking with an interval between onset and death of 
"years."  There were no other contributing causes 
identified.

2.  At the time of his death, the veteran was in receipt of a 
30 percent evaluation for service connected psychoneurosis as 
well as noncompensable evaluations for service connected 
varicose veins of the lower extremities, tertian type malaria 
and malnutrition.

3.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cause of the veteran's death 
and tobacco use in service and/or that nicotine dependence 
developed in active service.

4.  Competent medical evidence has not been presented showing 
a nexus, or link, between the cause of the veteran's death 
and active service or a service connected disability.

5.  The veteran did not die of a service-connected disability 
and was not found to have been totally and permanently 
disabled due to service connected disability at the time of 
his death to establish entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death is not well grounded, and there 
is no further duty to assist the appellant in the completion 
of her application.  38 U.S.C.A. §§ 5103(a) and 5107(a) (West 
1991).

2.  The criteria for entitlement to educational benefits 
pursuant to Title 38, United States Code, Chapter 35, have 
not been met.  38 U.S.C.A. § 3500 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the cause of the veteran's death, 
diagnosed as emphysema due to (or as a consequence of) 
smoking, is attributable to his active military service.  In 
this respect, she contends that the veteran developed 
nicotine dependence in service and/or that his smoking in 
service caused his emphysema.  In making a claim for service 
connection, she has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that her claim is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, she must present a claim 
which is not inherently implausible when her contentions and 
the evidence of record are viewed in the light most favorable 
to her claim.  See Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).

The veteran's death certificate reveals that he died on 
February [reacted], 1998 at Foote Hospital in Jackson, Michigan.  
The immediate cause of his death was identified as emphysema 
due to (or as a consequence of) smoking with an interval 
between onset and death of "years."  There were no other 
contributing causes of death identified.  He was 77 years old 
at the time of his death.

Historically, the veteran's first period of active service 
was from June 1939 to May 1946.  He was a prisoner of war 
(POW) with the Japanese Government from May 10, 1942 to 
September 4, 1945.  He was imprisoned in the Philippines, on 
a transport ship and in mainland Japan.  During this time 
period, he had a history of malaria attacks and developed 
malnutrition.  His separation examination, dated in May 1946, 
revealed a "negative" chest x- ray examination as well as a 
"normal" clinical evaluation of the lungs.  His service 
medical records do not record his smoking history nor reflect 
a diagnosis of nicotine dependence and/or emphysema.

By means of a rating decision dated in May 1946, the RO 
granted service connection for malaria and malnutrition, and 
assigned noncompensable disability evaluations for each which 
continued in effect to the time of the veteran's death.

The veteran had a second period of service from July 1949 to 
October 1962.  His service medical records do not record his 
smoking history nor reflect a diagnosis of nicotine 
dependence and/or emphysema.  His retirement examination, 
dated in May 1962, revealed a "negative" chest x- ray 
examination as well as a "normal" clinical evaluation of 
the lungs and chest.

In pertinent part, the veteran's private medical evidence 
first reveals a diagnosis of "severe" emphysema, confirmed 
by x-ray examination, in February 1985.  In August 1985, the 
veteran underwent an extensive VA POW protocol examination.  
His chest x- ray revealed minimal generalized emphysema 
which, according to the report, did not show significant 
changes since a previous x- ray examination in September 
1983.  A Social Services report revealed his reported smoking 
history of two packs per day for "most of his life" as well 
as history of exposure to smoke and toxins while working as a 
welder in between his two periods of service.  A special 
neuropsychiatric report indicated a diagnosis of mild 
psychoneurosis with some anxiety reaction at times.

In a decision dated in October 1985, the RO granted service 
connection for psychoneurosis with anxiety reaction, and 
assigned an original 10 percent disability rating.

The veteran's private medical records next reveal an April 
1992 clinic visit at which time he reported smoking cessation 
the previous year.  A March 1995 VA diseases of the heart 
examination report noted his history of "having smoked one 
to two pack[s] of cigarettes a day for fifty years."  A 
March 1995 VA mental disorders examination report indicated 
diagnoses of posttraumatic stress disorder and dysthymia 
related to his POW experiences with a Global Functioning 
Assessment score of 50.  The remainder of the medical 
evidence of record is otherwise silent with respect to his 
smoking history.  There was no medical diagnosis of nicotine 
dependence and/or that the veteran's in- service smoking was 
responsible for his emphysema.  In a rating decision dated in 
April 1995, the RO increased the evaluation for service 
connected psychoneurosis to 30 percent disabling effective to 
October 1994.  He died in February [reacted], 1998 without any VA 
claims pending.

According to various statements of record, the appellant 
relates her understanding that the veteran's smoking began 
while he was a POW in the Philippines.  She indicates that 
the U.S. Government and the Red Cross supplied the veteran 
with cigarettes and an occasional cigar during his 
internment.  She states that the veteran began smoking three 
packs of unfiltered cigarettes per day after his release from 
Japan, and continued his habit with filtered cigarettes for 
many years thereafter.  She further states that the veteran 
told her that he could not quit smoking because of his 
nerves.  She opines that the veteran's nicotine dependence 
began in service, but she indicates that she could not obtain 
a physician statement to support her claim.  She also 
indicates that the veteran was treated for cancer many years 
after his service, but she does not otherwise argue his 
cancer was a cause of his death or was otherwise related to 
his periods of active service.  A marriage license reveals 
that the appellant married the veteran in February 1972.

In order to establish service connection for cause of death, 
the evidence of record must show that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1999).  Generally, a 
well grounded claim for service connection for the cause of 
death of a veteran requires medical evidence, or in certain 
circumstances lay evidence, of in- service occurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the in- service injury or disease and the cause 
of death.  Ruiz v. Gober, 10 Vet.App. 352, 356 (1997); see 
also Caluza v. Brown, 7 Vet.App. 498 (1995); 38 C.F.R. § 
3.303 (1999).

A service- connected disability may be considered as the 
principal cause of death when such disability, singly or 
jointly with another condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b) (1999).  To be considered a 
contributory cause of death, it must be shown that the 
service- connected disability contributed substantially or 
materially; that it combined to cause death; or that it aided 
or lent assistance to the production of death.  38 C.F.R. 
§ 3.312 (c) (1999).  It is not sufficient to show that the 
service- connected disability casually shared in producing 
death, rather a causal connection must be shown.  Id.

A claimant may demonstrate that a disability or death is 
attributable to tobacco use in service.  VA O.G.C. Prec. 2-
93; 58 Fed.Reg. 42,756 (1993).  In such a claim, the 
adjudicator must take into consideration the possible effect 
from smoking before or after service.  Id.  A claimant may 
also seek secondary service connection for nicotine 
dependence where such dependence was acquired in service and 
was the proximate cause of disability or death resulting from 
the use of tobacco products by the veteran.  VA O.G.C. Prec. 
19-97; 62 Fed.Reg. 37,954 (1997).

As indicated above, the veteran died in February 1998 with an 
immediate cause of death of emphysema due to (or as a 
consequence of) smoking with an interval between onset and 
death of "years."  These are the only processes identified 
by the medical records as contributing to the veteran's 
death.  There is no competent medical evidence of the 
existence of emphysema in service.  There is also no 
competent medical evidence which establishes that the veteran 
developed nicotine dependence in service.  There is competent 
medical evidence that his fifty year history of smoking 
contributed to the cause of his death, but there is no 
competent evidence that his in- service smoking contributed 
to the cause of his death.  Finally, competent medical 
evidence has not been presented showing a nexus, or link, 
between the cause of the veteran's death and active service 
or a service connected disability.

Rather, the only evidence offered in support of this claim is 
the appellant's lay assertions that the cause of the 
veteran's death was related to nicotine dependence acquired 
in service and/or his in- service smoking.  Her lay 
statements are competent to describe his smoking history over 
the years, although the Board notes that her recollections 
are somewhat at variance with the smoking history reported by 
the veteran during his lifetime.  In any event, her lay 
statements are not competent to speak to matters involving 
medical diagnosis or etiology.  See Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  As such, the Board must deny the claim 
as not well grounded.  See Edenfield v. Brown, 8 Vet.App. 384 
(1996) (en banc) (disallowance of a claim as not well 
grounded amounts to a disallowance of the claim on the merits 
based on insufficiency of evidence).

In order to establish entitlement to Chapter 35 educational 
benefits, it must be shown that the veteran died of a 
service-connected disability, or that at the time of his 
death, the veteran had a total and permanent disability 
evaluation for service connected disability.  38 U.S.C.A. § 
3500.  At the time of his death, the veteran was in receipt 
of a 30 percent evaluation for service connected 
psychoneurosis as well as noncompensable evaluations for 
service connected varicose veins of the lower extremities, 
tertian type malaria and malnutrition.  In light of the 
Board's decision with regard to the claim for service 
connection for cause of death, and given that the veteran was 
not rated totally and permanently disabled due to a service-
connected disability, this claim must also be denied.

The United States Court of Appeals for Veterans Claims has 
held that, absent the submission and establishment of a well 
grounded claim, VA cannot undertake to assist a claimant in 
developing facts pertinent to his/her claim.  Morton v. West, 
12 Vet.App. 477, 486 (1999).  See Epps v. Gober, 126 F.3d 
1464, 1467 (Fed.Cir. 1997), cert denied, ____ U.S. ____,118 
S.Ct. 2348, 141 L.Ed.2d 718 (1998).  However, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise a claimant of 
evidence needed to complete his or her application.  See 
Graves v. Brown, 8 Vet.App. 522 (1996).

Review of the claims folder on appeal clearly shows that the 
appellant has been notified of the type of evidence needed to 
complete her application.  In this respect, the RO has issued 
a Statement of the Case which notified her of the reasons and 
basis for the denial of her claim.  As evidenced by her Form 
9 filing dated in April 1999, she has been aware that an 
opinion from a qualified physician regarding the onset of the 
veterans' nicotine dependence may be necessary to support her 
claim.  The record does not reveal any sources of additional 
information which, if obtained, would be sufficient to well 
ground her claim.  See Hicks v. West, 12 Vet.App. 86 (1998) 
(no duty to assist in obtaining medical evidence which, if 
presumed true, would be insufficient to well ground claim).  
Accordingly, the Board is satisfied that the obligation 
imposed by section 5103(a) has been met.  See generally Wood 
v. Derwinski, 1 Vet.App. 190 (1991) (VA "duty" is just what 
it states, a duty to assist, not a duty to prove a claim).



ORDER

Service connection for the cause of the veteran's death is 
denied as not well grounded.

Entitlement to Dependent's Educational Assistance under 
38 U.S.C.A. Chapter 35 is denied.

		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

